       Case 2:19-cv-00324-JB-SMV Document 12 Filed 04/22/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

LOYDALE KIRVEN,

       Plaintiff,

v.                                                                        No. 19-cv-0324 JB/SMV

CURRY COUNTY DETENTION CENTER
and CAPTAIN WARNELL,

       Defendants.

                    ORDER REGARDING ADDRESS AND FILING FEE

       THIS MATTER is before the Court sua sponte in connection with Plaintiff

Loydale Kirven’s Prisoner Civil Rights Complaint [Doc. 1], filed on April 5, 2019. The Court

(Hon. James Browning) recently reopened this case and determined Plaintiff may proceed in forma

pauperis. [Doc. 10]. That ruling was returned as undeliverable with the notation: “RTS: Not Here.”

[Doc. 11]. It appears Plaintiff was released from custody without advising the Court of his new

address, as required by D.N.M.LR-Civ. 83.6. Plaintiff must notify the Clerk of his new address no

later than May 28, 2021. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980) (“It is

incumbent on litigants, even those proceeding pro se, to follow the federal rules of procedure. The

same is true of simple, nonburdensome local rules . . . .”).

       Pursuant to 28 U.S.C. § 1915(b), and because the Court granted Plaintiff leave to proceed

in forma pauperis in this civil action filed from prison, Plaintiff must also make an initial partial

payment towards the filing fee. The amount is equal to “20 percent of the greater of—(A) the

average monthly deposits to the prisoner’s account; or (B) the average monthly balance in the

prisoner’s account for the 6-month period immediately preceding the filing of the complaint.”
        Case 2:19-cv-00324-JB-SMV Document 12 Filed 04/22/21 Page 2 of 2




§ 1915(b)(1). Plaintiff’s most recent financial statement reflects the deposits exceed the balance

and that he receives an average of $20.50 per month. [Doc. 3] at 3. Accordingly, the Court will

assess an initial partial payment of $4.10. Plaintiff must pay that fee no later than May 28, 2021.

If the inmate account statement contains outdated information, based on the procedural posture of

this case, Plaintiff may also submit a new financial statement by the same deadline. The failure to

timely comply with all directives in this Order (i.e., provide an updated address and either pay the

$4.10 partial filing fee or, alternatively, submit a new financial statement) will result in dismissal

of this case without further notice.

       IT IS THEREFORE ORDERED that, no later than May 28, 2021, Plaintiff notify the

Clerk’s Office in writing of his new address.

       IT IS FURTHER ORDERED that, no later than May 28, 2021, Plaintiff send to the

Clerk an initial partial payment of $4.10, or alternatively, file a new statement that reflects updated

financial information.

       IT IS SO ORDERED.



                                                       ____________________________________
                                                       STEPHAN M. VIDMAR
                                                       United States Magistrate Judge




                                                  2
